Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Balls on February 23, 2022.

The application has been amended as follows: 
In claim 17, line 14, replace “v.” with “i.”.
In claim 17, line 16, replace, “vi.” with “ii.”.

Response to Amendment

The declaration under 37 CFR 1.132 filed January 6, 2022 is sufficient to overcome the rejection of claims 1, 2, 5, 6 and 8 – 22 based upon Brun et al. in view of Halloran et al., Bendejacq et al. and Bui et al.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the declaration filed January 6, 2022 established evidence of unexpected results sufficient to overcome the obviousness rejection of record. While the Remarks filed January 6, 2022 reference the filing of a Terminal Disclaimer, the Terminal Disclaimer was filed and approved in the response filed December 6, 2021 and therefore the nonstatutory type double patenting rejection was overcome and withdrawn as noted in the Advisory Action mailed December 20, 2022. This overcomes all pending and therefore the case is in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618